Correspondence Document December 6, 2013 Via EDGAR Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Coach, Inc. Form 10-K for the Fiscal Year Ended June 29, 2013 Filed August 22, 2013 Response dated November 22, 2013 File No. 001-16153 Dear Ms. Jenkins: On behalf of Coach, Inc. (the “Company”), this letter is to respectfully request an extension to respond to the comment letter from the staff (the “Staff”) of the U.S. Securities and Exchange Commission dated November 27, 2013, as discussed with the Staff on December 6, 2013. The Company is committed to responding promptly and intends to provide a response to the Staff no later than December 27, 2013. Thank you for your assistance in this matter.If you should have any questions on the foregoing, please call the undersigned at (212) 615-2436. Sincerely, /s/ David E. Howard David E. Howard Associate General Counsel and Assistant Corporate Secretary cc: Mr. Rufus Decker, Division of Corporation Finance, Securities and Exchange Commission Mr. James Giugliano, Division of Corporation Finance, Securities and Exchange Commission Jane Nielsen, Executive Vice President and Chief Financial Officer, Coach, Inc. Melinda Brown, Senior Vice President and Controller, Coach, Inc. , NY 10001TELEPHONE
